In an action to recover damages for personal injuries, the defendants Moses Klug and Esther Klug appeal from an order of the Supreme Court, Kings County (Garson, J.), dated October 16, 1996, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
*630Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendants Moses King and Esther King, and the action against the remaining defendant is severed.
The defendants Moses King and Esther King established that they were not responsible for the maintenance and repair of the leased premises (see, Wright v Feinblum, 220 AD2d 660). The plaintiff failed to produce evidentiary proof in admissible form sufficient to require a trial of material questions of fact (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966, 967). Furthermore, the plaintiff failed to allege a violation by the Klugs of any specific provision of the Administrative Code of the City of New York sufficient to impose liability (see, Kilimnik v Mirage Rest., 223 AD2d 530; Aprea v Carol Mgt. Corp., 190 AD2d 838). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.